RENDERED: MAY 7, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2019-CA-1532-MR

THOMAS REEVES                                                            APPELLANT


               APPEAL FROM MONTGOMERY CIRCUIT COURT
v.                 HONORABLE PAUL F. ISAACS, JUDGE
                        ACTION NO. 18-CR-00060


COMMONWEALTH OF KENTUCKY                                                   APPELLEE


                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Thomas Reeves appeals as a matter of right from his

convictions for trafficking in a controlled substance in the first degree, first

offense, and being a persistent felony offender in the first degree and his total

sentence of imprisonment for twelve years. We affirm.
                                      FACTS

             In 2017, the Mt. Sterling Police Department began an investigation

into drug trafficking after receiving several complaints about a specific address on

Holt Avenue. The city police department partnered with the Montgomery County

Police to conduct a controlled buy using confidential informant Ronnie Daniels

(Daniels). Daniels had become an informant when he volunteered to assist law

enforcement in investigating drug activity after having been a drug user.

             On August 8, 2017, Daniels was given traceable cash and sent to buy

narcotics from Appellant Thomas Reeves (Reeves). Before the transaction,

officers searched as much of Daniels’ vehicle as they could, but they could not

search every inch because it was somewhat untidy. Daniels’ person was wired for

surreptitious audio and video recording. Officers in an unmarked vehicle parked

close by the Holt Avenue address. Daniels, along with Reeves’ girlfriend

Courtney, arrived at the address and Reeves got into the vehicle’s front seat.

             Unfortunately, the video was obstructed by Daniels’ clothing during

the time Reeves was in the vehicle, but the audio was largely discernible. During

the recording, Daniels drove to a location where a man, whom he later testified

was Reeves, entered the front seat. Although Reeves is not visible on the video,

his voice is on the audio. During the video, Reeves can be heard offering to

provide another “tenth” of what he was selling to Daniels for an additional $10.


                                         -2-
             Reeves was only in the vehicle a short time before he was dropped off

by Daniels, who proceeded immediately back to the meet up location. Daniels

then turned over suspected methamphetamine which he told officers he received

from Reeves. Later laboratory testing verified the material contained

methamphetamine.

             Reeves was charged with trafficking in a controlled substance in the

first-degree, first offense, and being a persistent felony offender in the first-degree.

Following a jury trial, he was found guilty of both offenses in a bifurcated

proceeding, and the jury ultimately recommended a total sentence of imprisonment

for twelve years, which the trial court imposed. He now appeals.

                  STANDARD OF REVIEW AND ANALYSIS

           The Commonwealth established a transfer of drugs for money

             The standard of review on denial of a motion for directed verdict was

stated clearly by the Kentucky Supreme Court in Commonwealth v. Benham:

                     On appellate review, the test of a directed verdict
             is, if under the evidence as a whole, it would be clearly
             unreasonable for a jury to find guilt, only then the
             defendant is entitled to a directed verdict of acquittal.

816 S.W.2d 186, 187 (Ky. 1991).

             Reeves’ first argument is that the Commonwealth provided

insufficient evidence of guilt that he “transferred” a controlled substance.




                                          -3-
Transferring controlled substances is one method of satisfying the trafficking

element in Kentucky Revised Statutes (KRS) 218A.1412:

             (1) A person is guilty of trafficking in a controlled
             substance in the first degree when he or she knowingly
             and unlawfully traffics in:

                  ...

                 (b) Two (2) grams or more of methamphetamine;

                  ...

                  (e) Any quantity of a controlled substance specified
                  in paragraph (a), (b), or (c) of this subsection in an
                  amount less than the amounts specified in those
                  paragraphs.

“Traffic” is further defined in KRS 218A.010:

                  (56) “Traffic,” except as provided in KRS
                  218A.1431, means to manufacture, distribute,
                  dispense, sell, transfer, or possess with intent to
                  manufacture, distribute, dispense, or sell a controlled
                  substance;

                  (57) “Transfer” means to dispose of a controlled
                  substance to another person without consideration
                  and not in furtherance of commercial distribution[.]

             The evidence clearly established that Daniels gave Reeves $80 of the

money he was given by the officers in exchange for the methamphetamine. Thus,

the Commonwealth proved not “transfer,” or disposing without consideration, but

rather “selling,” which is another method to satisfy the element of “trafficking.”

Reeves’ argument is not well taken.

                                         -4-
             The testimony of Daniels, coupled with the audio which clearly

established that a sale occurred, more than satisfied the element of trafficking by

sale. It was not clearly unreasonable for the jury to be allowed to deliberate guilt.

The trial court did not err.

                         Admission of the video was not error

             Reeves’ second argument challenges the admissibility of the video of

the drug transaction. However, Reeves acknowledges that he did not object to

admission of the buy video and audio at trial and requests review for palpable

error.

             A palpable error which affects the substantial rights of a
             party may be considered by the court on motion for a
             new trial or by an appellate court on appeal, even though
             insufficiently raised or preserved for review, and
             appropriate relief may be granted upon a determination
             that manifest injustice has resulted from the error.

Kentucky Rules of Criminal Procedure (RCr) 10.26.

             A palpable error is clear and plain, affects the substantial
             rights of a party, and is more likely than other ordinary
             errors to affect the outcome of the case. Miller v.
             Commonwealth, 283 S.W.3d 690, 695 (Ky. 2009). Even
             so, the defendant is not entitled to relief unless it can be
             determined that manifest injustice, i.e., a repugnant and
             intolerable outcome, resulted from that error. Id.

McCleery v. Commonwealth, 410 S.W.3d 597, 605-06 (Ky. 2013).

             Despite his lack of objection at trial, Reeves now argues the fact that

the video of the recording was obstructed by Daniels’ clothing renders the

                                         -5-
recording wholly irrelevant, and therefore prejudicial, under Kentucky Rules of

Evidence (KRE) 403.1

              Based on our review of the record below, we cannot say that the

admission of the video was manifestly unjust. Rather, the video and the

accompanying audio served as corroboration for Daniels’ testimony and was

probative of the occurrence of the transaction alleged in the indictment. Evidence

which tends to prove guilt may be prejudicial, but if it is sufficiently probative, it is

admissible and properly relied upon in a finding of guilt. KRE 403.

              KRE 403, which is derived from its Federal counterpart,
              does not offer protection against evidence that is merely
              prejudicial in the sense that it is detrimental to a party’s
              case. Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir.1980);
              Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 427
              (5th Cir. 2006) (“‘[U]nfair prejudice’ as used in Rule 403
              is not equated with testimony that is merely adverse to
              the opposing party.”).

Webb v. Commonwealth, 387 S.W.3d 319, 326 (Ky. 2012).

              As the Commonwealth argues, even if we were to find that the video

was improperly admitted, which we do not, the admission would not amount to

error which would rise to the level of rendering the entire trial fundamentally

unfair such as to amount to manifest injustice under RCr 10.26. There was



1
 “Although relevant, evidence may be excluded if its probative value is substantially outweighed
by the danger of undue prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, or needless presentation of cumulative evidence.” KRE 403.

                                              -6-
sufficient evidence without the video, through Daniels’s testimony, to prove guilt

beyond a reasonable doubt. See Graves v. Commonwealth, 17 S.W.3d 858, 864

(Ky. 2000).

                No error in the admission of the controlled substance

              Finally, Reeves argues that the chain of custody of the drugs sold to

Daniels was not properly established to introduce the drug evidence at trial. We

review the admission of evidence for an abuse of the trial court’s discretion.

Childers v. Commonwealth, 332 S.W.3d 64, 68 (Ky. 2010), overruled on other

grounds by Allen v. Commonwealth, 395 S.W.3d 451 (Ky. 2013). A trial court

abuses its discretion when it renders a decision which is “arbitrary, unreasonable,

unfair or unsupported by sound legal principles.” Id. (citing Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999)).

              Reeves complains that many weeks passed after the state laboratory

conducted its analysis of the substance turned over by Daniels before returning it to

the police. The substance, through testing, was revealed to be methamphetamine.

Reeves questions whether the Commonwealth therefore provided a complete chain

of custody.

              The Commonwealth responds by pointing out that Reeves has no

complaint about the chain of custody from the time Daniels turned the substance

over to the police until the testing proved it was methamphetamine. The purpose


                                         -7-
of establishing a chain of custody is to prove that the substance retrieved from the

suspect could not have been exchanged before it is tested, such that an innocuous

substance could be switched for a nefarious one which would then be tested to

reveal a controlled substance.

             Even with respect to substances which are not clearly
             identifiable or distinguishable, it is unnecessary to
             establish a perfect chain of custody or to eliminate all
             possibility of tampering or misidentification, so long as
             there is persuasive evidence that “the reasonable
             probability is that the evidence has not been altered in
             any material respect.” United States v. Cardenas, 864
             F.2d 1528, 1532 (10th Cir.1989), cert. denied, 491 U.S.
             909, 109 S. Ct. 3197, 105 L. Ed. 2d 705 (1989). See also
             Brown v. Commonwealth, Ky., 449 S.W.2d 738, 740
             (1969). Gaps in the chain normally go to the weight of
             the evidence rather than to its admissibility. United
             States v. Lott, 854 F.2d 244, 250 (7th Cir. 1988).

Rabovsky v. Commonwealth, 973 S.W.2d 6, 8 (Ky. 1998).

             The trial court did not err in admitting into evidence the drugs passed

to Daniels from Reeves. The Commonwealth clearly provided a chain of custody

that established, pursuant to KRE 901, that the object had not at any time prior to

its testing been available for adulteration. The evidence supported a conclusion

that the lab tested the substance turned over to the officers by Daniels. What

happened to the substance following that testing was not relevant to the jury’s

determination. Even so, Reeves did not provide any reason to believe the

substance held by the state police lab was adulterated after its testing either.


                                          -8-
Testing was concluded, and the substance was transmitted back to the Mt. Sterling

Police Department.

                                CONCLUSION

            For the foregoing reasons, we affirm the judgment of the Montgomery

Circuit Court.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Kayla D. Deatherage                      Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Courtney Kay Han
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -9-